Citation Nr: 0823097	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include a major depressive disorder.

2.  Entitlement to an increased evaluation for superior and 
inferior pubic rami fractures of the pelvis, currently 
evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from February 1995 until July 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a 
psychiatric disability to include major depressive disorder 
is being REMANDED and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's residuals of superior and inferior pubic rami 
fractures manifests with pelvic pain and a slight decrease in 
hip range of motion with extension limited to zero degrees. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
superior and inferior pubic rami fractures of the pelvis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.58, 4.59, 4.71a 
Diagnostic Codes 5299-5294, 5251, 5252, 5255 (2004-2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a letter sent to the veteran dated in June 2004 that 
fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the veteran was 
not notified of the need to demonstrate the effect the 
worsening has on employment and daily life or the schedular 
criteria as required by Vazquez-Flores, nor was she provided 
notice that an effective date for the award of benefits will 
be assigned if an increased evaluation was awarded.  This 
creates a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

While the veteran was not notified of the need to demonstrate 
the effect the worsening has on employment and daily life nor 
was she provided with the applicable schedular criteria prior 
to the initial adjudication of the claim as required by 
Vazquez-Flores, the veteran demonstrated actual knowledge of 
what was needed to support her claims as reflected in her 
correspondence to the RO.  In an October 2004 Notice of 
Disagreement, she specifically outlined how her condition 
affected her employment and daily life.  Furthermore, she 
argues that her continual pain would warrant a higher rating 
under VA standards.  Additionally, the Board notes the 
veteran has had representation throughout the duration of the 
appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Thus, the Board finds the 
veteran meaningfully participated in the adjudication of the 
claim such that the essential fairness of the adjudication 
was not affected.  In fact, as noted above, the Board is 
granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Evaluation

The RO granted service connection for a superior and inferior 
pubic rami stress fracture of the pelvis in a June 1999 
rating decision.  At that time a noncompensable evaluation 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5294.  The veteran contends the current rating 
evaluation does not accurately reflect the severity of her 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the veteran's residuals of superior and 
inferior pubic rami stress fracture was initially evaluated 
under Diagnostic Codes 5299-5294.  Diagnostic Code 5299 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  
In the present case, the RO rated the claim under Diagnostic 
Code 5294, for the evaluation of sacroiliac injury and 
weakness.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

In the present case, the Board finds the Diagnostic Codes 
concerning the hip and thigh are more appropriate for rating 
the injury to the pelvis, particularly given the veteran's 
complaints which concern the hip and not the low back.  As 
such, the Board has examined the disability under the 
hip/thigh diagnostic codes.

Under Diagnostic Code 5251 a 10 percent evaluation is 
warranted when extension of the thigh is limited to 5 
degrees.  Under Diagnostic Code 5252, a 10 percent evaluation 
is warranted for limitation of flexion of the thigh to 45 
degrees, a 20 percent evaluation is assigned for limitation 
of flexion to 30 degrees and a 30 percent rating is for 
flexion of the thigh that is limited to 20 degrees. 38 C.F.R. 
§ 4.71a.  Normal ranges of motion of the hip are flexion from 
0 degrees to 125 degrees, and abduction from 0 degrees to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

VA outpatient treatment records reflect the veteran treated 
for pain and was prescribed medication.  For example, a 
November 2002 record indicated the veteran came for check up 
of pelvic bone pain from a saddle stress fracture.  The 
physician noted no noticeable movement with pubic rami 
pressure.  The diagnosis was pelvic bone chronic pain from 
stress fracture of the pubic rami.  Ibuprofen was prescribed.  

The veteran underwent a VA examination in June 2004 to assess 
the severity of her disability.  During this examination, she 
explained she sustained a stress fracture of the pubic rami 
during service and described continued pain of the pelvis 
since that time.  She denied any other trauma to the pelvis.  
She described the pain as a sharp pain of the groin that 
radiated to the inner thighs to about 10 centimeters below 
the groin.  She stated the pain varied in intensity and was 
an 8 with stair climbing and a 9 while sitting.  Flare-ups 
occurred approximately twice a week.  She indicated that 
climbing stairs aggravated the sharp groin pain and she 
stopped to rest about halfway up the stairs to get relief.  
Pain will also occur with bending.  She reported there may be 
one to two weeks without pain but there was pain every time 
she climbed stairs and pain worsened with rainy or cold 
weather.  Medication, rest and heat alleviated the pain.  She 
was able to perform activities of daily living including 
housework and child care.  She did not use braces, canes or 
corrective shoes.  The veteran denied constitutional symptoms 
of bone disease.  

Clinical examination reflected no leg length discrepancy.  
There was minimal tenderness over the groins on the inner 
aspects of her thighs at the point of insertion of the longus 
muscles.  Right hip flexion was found to 120 degrees and 
extension to 0 degrees.  There were 20 degrees of abduction 
and 40 degrees of internal rotation.  The left hip had 
flexion of 120 degrees and extension to 0 degrees.  There was 
45 degrees of abduction.  The veteran reported increased pain 
from 20 to 45 degrees of abduction.  She had internal 
rotation to 40 degrees and external rotation to 60 degrees.  
Muscle strength was intact and tendon reflexes were equal and 
symmetrical.  The veteran's gait was normal without a limp 
and she denied change in function or pain with weight 
bearing.  The examiner stated that other than the pain with 
abduction of the right hip, the veteran denied pain or 
weakness with repetitive range of motion.  No incoordination 
or fatigability was noted with repetitive use.  X-rays of the 
pelvis and hips was normal.  The diagnosis was well-healed 
pubic rami stress fracture.  

Examining the evidence in light of the above rating criteria, 
the veteran's disability warrants a higher evaluation under 
Diagnostic Codes 5252 since the evidence reflects that the 
veteran's hip extension is limited to less than 5 degrees.  
In fact, the June 2004 VA examination clearly demonstrated 
the veteran had extension to 0 degrees (i.e., no extension).  
Accordingly, a 10 percent evaluation for residuals of 
fractured superior and inferior pubic rami of the pelvis is 
granted under Diagnostic Code 5255.

The Board has also considered whether a higher rating is 
warranted under other diagnostic criteria assignable for hip 
and thigh disability.  The veteran's flexion of the hip to 
120 degrees does not warrant a higher rating under Diagnostic 
Code 5251.  Under Diagnostic Code 5255 malunion of the femur 
with slight knee or hip disability warrants a 10 percent 
evaluation.  Malunion of the femur with moderate knee or hip 
disability warrants a 20 percent evaluation and marked knee 
or hip disability warrants a 30 percent evaluation.  However, 
there is no evidence of malunion of the femur, and the 
evidence clearly indicates the veteran has symptoms analogous 
to no more than a slight hip disability.  Accordingly, a 
rating higher than 10 percent is not warranted.  


ORDER

A 10 percent evaluation for residuals of fractured superior 
and inferior pubic rami of the pelvis is granted.




REMAND

A review of the record discloses that further development is 
necessary with respect to the claim for service connection 
for a psychiatric disorder.  Specifically, the Board finds 
VA's duty to assist has not been satisfied.  

VA outpatient treatment records indicate the veteran was 
previously seen by a Dr. Garg for depression.  These records 
are not associated with the claims file.  The complete 
records of Dr. Garg are clearly relevant and should be 
obtained.

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the record reflects the veteran was 
discharged from service in part for having an adjustment 
disorder with anxiety and depressed mood.  The veteran and 
her mother have described continuous symptoms of depression 
since her discharge from service.  The veteran is competent 
to provide lay evidence in reporting symptoms and whether or 
not she received treatment. Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Therefore, the Board is of the opinion that the 
veteran has provided evidence of a current disability, 
evidence of a condition in service and testimony of continued 
symptoms and treatment for depression. As such, the veteran 
has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask her to specify all medical care 
providers who treated her for her claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from Dr. Garg and 
associate these records with the claims 
file.

2.  The veteran should be afforded a 
comprehensive psychiatric VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
express an opinion as to whether any 
current psychiatric condition, including 
the major depressive disorder, is related 
to the adjustment disorder with anxiety 
and depressed mood noted during service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


